DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 13, 14, 17, and 21-23 rejected under 35 U.S.C. 102 (a) (1) as being anticipated by JP 4,393,582 B2 and  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-14, 17, 20-23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Patel (US 5,576,271 A1) (“Patel” herein) , Delorme  et al. (US 2015/0353806 A1) (“Delorme” herein-cited previously) and further in view over Wood (GB 2512759) (“Wood” herein).

Claim 13
Patel discloses a process fluid for a geothermal borehole comprising: an environmentally compatible biostabiliser adapted for use in the process fluid to reduce microorganisms within the geothermal borehole, 
Acid (Col. 6 l.20-48) ; wherein  the process fluid further comprises clay minerals (Col. 3 l. 28-34)  and a defoamer (Example 5) ; wherein the process fluid comprises water, the process fluid is at most 20° dH (German Hardness), and the acid is dissolved in the water of the process fluid, (i.e. 0.001 wt % = 10 ppm = 0.05° dH)  (Col. 2 l. 62+ & Col. 3 l.  9-11; Col. 6 l. 49+)  
Patel does not explicitly disclose an acid comprising at least one resin acid and wherein a volume of the process fluid is at least 104L.  
Delorme teaches the above limitation (See paragraphs 0050 -0051 →Delorme teaches this limitation in that the compositions predominantly consisting of C16 to C22 monocarboxylic fatty acid(s) optionally comprise resin acids. The concentration of resin acids preferably represents up to 40% by mass of the acids (fatty acids+resin acids) and advantageously less than 5% of the total mass of the acids (fatty acids+resin acids).Among the resin acids, the abietic, dihydroabietic, tetrahydroabietic, dehydroabietic, neoabietic, pimaric, laevopimaric, parastrinic acids may be mentioned, non-limitatively.) for the purpose of having biodegradable additive and improving the lubricity of water-based muds (Abstract)
Since Patel teaches the same process fluid composition comprising a resin acid, defoamer, a clay, a water at most with 0.05 ° dH, it would be a biostatiliser .environmentally compatible biostabiliser adapted for use in the process fluid to reduce microorganisms within the geothermal borehole wherein the process fluid is at most 20 ° dH.
 "Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).
Wood teaches the above limitation (See Page 5 l. 4-7 → Woods teaches this limitation in that A standard drilling fluid process loop on a drilling rig may have 500 barrels (58,657 litres) of drilling fluid retained is an agitated active surface pit a further 500 barrels (58,657 litres) may be circulating down the drill pipe and returning to the surface via the open hole and casing string.) for the purpose of achieving a circulation rate of 500 gallons I minute (1890 litres/ minute) using the drilling rigs mud pumps. (Page 5, L. 8-9)
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Patel with the above limitation, as taught by Wood, in order to achieve a circulation rate of 500 gallons I minute (1890 litres/ minute) using the drilling rigs mud pumps.

Claim 14
Patel discloses the process fluid according to claim 13, further comprising a gelling agent. (Col. 3 l. 36+ & Col. 4 l. 1-24)

Claim 17
Patel discloses the process fluid of claim 13.  Patel however does not explicitly disclose, wherein a total concentration of resin acids in the process fluid is 0.05 - 5000 ppm.  (Same as Claim 13)

Claims 20-23
Patel discloses the process fluid of claim 13, wherein the process fluid is at most 15°dH, 10° dH 7., 5° dH German Hardness. (Same as claim 13).

 Claim 25
Patel discloses the process fluid of claim 14, wherein the gelling agent is a biopolymer. (Col. 3 l. 36+ & Col. 4 l. 1-24)

Claims 15, and 26-32 are rejected under 35 U.S.C. 103 as being unpatentable over Patel (US 5,576,271 A1) (“Patel” herein) , and further in view of Delorme  et al. (US 2015/0353806 A1) (“Delorme” herein)

Claim 15
Patel discloses a process for preparation of a process fluid for a geothermal borehole comprising: an environmentally compatible biostabiliser adapted for use in the process fluid to reduce microorganisms within the geothermal borehole, 
 	Acid (Col. 6 l.20-48) ; wherein  the process fluid further comprises clay minerals (Col. 3 l. 28-34)  and a defoamer (Example 5) ; wherein the process fluid comprises water, the process fluid is at most 20° dH (German Hardness), and the acid is dissolved in the water of the process fluid, (i.e. 0.001 wt % = 10 ppm = 0.05° dH)  (Col. 2 l. 62+ & Col. 3 l.  9-11; Col. 6 l. 49+), comprising adding resin acids to water or a water-containing portion of the process fluid; the process further comprising adding clay minerals and the defoamer to obtain the process fluid. (Col. 6 l. 49-52),
Patel does not explicitly disclose an acid comprising at least one resin acid.
Delorme teaches the above limitation (See paragraphs 0050 -0051 →Delorme teaches this limitation in that the compositions predominantly consisting of C16 to C22 monocarboxylic fatty acid(s) optionally comprise resin acids. The concentration of resin acids preferably represents up to 40% by mass of the acids (fatty acids +resin acids) and advantageously less than 5% of the total mass of the acids (fatty acids +resin acids).Among the resin acids, the abietic, dihydroabietic, tetrahydroabietic, dehydroabietic, neoabietic, pimaric, laevopimaric, parastrinic acids may be mentioned, non-limitatively.) for the purpose of having biodegradable additive and improving the lubricity of water-based muds (Abstract)
Since Patel teaches the same process fluid composition comprising a resin acid, defoamer, a clay, a water at most with 0.05 ° dH, it would be a biostatiliser, environmentally compatible biostabiliser adapted for use in the process fluid to reduce microorganisms within the geothermal borehole wherein the process fluid is at most 20 ° dH.
 "Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).

Claim 26
Patel discloses the process for preparation of the process fluid according to claim 15, further comprising adding gelling agent to the process fluid prior to adding the clay minerals and the defoamer. (Col. 6 l. 49-52)

Claim 27
Patel discloses the process for preparation of the process fluid according to claim 26, wherein the gelling agent is a biopolymer. (Col. 3 l. 36+ & Col. 4 l. 1-24)

Claim 28
Patel discloses the process for preparation of the process fluid of claim 15, wherein a total concentration of resin acids in the resulting process fluid is 0.05-5000 ppm. (Same as Claim 15)

Claim 29-32
Patel discloses the process for preparation of the process fluid of claim 15, wherein the process fluid is at most 15° dH, 10° dH ,7.5° dH, 5° dH (German Hardness). (Same as Claim 15)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        07/21/2022